DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 2-4 and 6-8: Each identified claim recites the limitation "the second calculation device.”  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by:
Essex et al. (U.S. 2018/0333071 A1) (hereinafter – Essex).
Re. Claim 1: Essex teaches a semiconductor device comprising:
a signal source that generates a sine wave signal (Fig. 1: signal generator 113; Paragraphs 0246-0248: signals generated are alternating signals);
an output section that outputs a measurement signal corresponding to the sine wave signal to a test subject via a first electrode (Fig. 1: electrode 123);
an input section that receives, as an input signal, the measurement signal that has passed through the test subject and been input via a second electrode (Fig. 1: electrode 124; Paragraph 0236: “… first electrodes 123 are electrically connected to the at least one signal generator and second electrodes 124 are electrically connected to the at least one sensor, thereby allowing a drive signal to be applied to the subject via the first electrodes 123 (referred to generally as drive electrodes) and allowing the response signal to be measured via the second electrodes 124 (referred to generally as sense electrodes) so that the at least one impedance measurement can be performed”);
a first calculation device that calculates correlation values between the sine wave signal and the input signal; and a second calculation section that, based on the correlation values, calculates a bioelectrical impedance of the test subject (Fig. 2; Paragraph 0234: “The measuring device 110 includes a measuring device housing containing at least one signal generator 113 that generates a drive signal and at least one sensor 114 that measures a response signal. A measuring device processor 112 is provided that at least in part controls the signal generator 113 and receives an indication of a measured response signal from the sensor 114 allowing the at least one impedance measurement to be performed;” Examiner notes that the measuring device processor 112 of Essex essentially performs each function as required by Applicant in the claimed “first calculation device” and “second calculation section”).
Re. Claim 9: Essex teaches the invention according to claim 1.  Essex further teaches a measurement system comprising: 
the semiconductor device according to claim 1 (see rejection of claim 1), 
a first electrode that, outputs to a test subject, a measurement signal corresponding to the sine wave signal from the output section; and a second electrode that receives, as an input signal, the measurement signal that has passed through the test subject (Paragraph 0236: “… first electrodes 123 are electrically connected to the at least one signal generator and second electrodes 124 are electrically connected to the at least one sensor, thereby allowing a drive signal to be applied to the subject via the first electrodes 123 (referred to generally as drive electrodes) and allowing the response signal to be measured via the second electrodes 124 (referred to generally as sense electrodes) so that the at least one impedance measurement can be performed”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
Essex et al. (U.S. 2018/0333071 A1) (hereinafter – Essex)
Cho et al. (U.S. 2019/0239771 A1) (hereinafter – Cho).
Re. Claims 2 and 12: Essex teaches the semiconductor device according to claim 1.  Essex discusses the use of Bioimpedance Spectroscopy (BIA) and Multiple Frequency Bioimpedance Analysis (MFBIA), and thus teaches the invention wherein the signal source includes a plurality of the signal sources that respectively generate sine wave signals having mutually different frequencies (Paragraphs 0248-0250: the invention is capable of using Bioimpedance Spectroscopy (BIS) and Multiple Frequency Bioimpedance Analysis (MFBIA), wherein both well-known techniques which utilize multiple frequencies; Paragraph 0252: two signal generators may be used to allow signal to be varied).  However, Essex does not explicitly discuss the use of an adder section or circuit that adds the sine wave signals, even though such a component may necessarily be utilized in simultaneous MFBIA or BIA.  To further expedite prosecution, Examiner presents the following art which utilizes an adder circuit:
Cho teaches analogous art in the technology of body composition analysis (Abstract).  Cho further teaches the device wherein 
the semiconductor device further comprises an adding section that adds the sine wave signals generated by the plurality of signal sources, the output section outputs, to the test subject, measurement signals corresponding to the sine wave signals added by the adding section (Fig. 1: signal mixer 140, as described in Paragraph 0026: “The signal mixer 140 may include an adder for synthesizing the first to n-th analog sinusoidal signals. The signal mixer 140 may add the first to n-th analog sinusoidal signals to generate a transmission signal. The transmission signal may be outputted to the user USER”),
the first calculation device calculates correlations between each one of the plurality of sine wave signals and the input signal, and the second calculation device calculates the bioelectrical impedance based on the plurality of correlation values (Paragraph 0035: analysis of first to n-th detection signals and target frequency components thereof to extract information regarding body composition).
It would have been obvious to one having skill in the art before the effective filing date to have modified  the invention of Essex, which may simultaneously utilize multiple frequencies to measure impedance (Paragraph 0251), to include an adder circuit as taught by Cho in order to synthesize multiple signals to form a singular transmission signal to a user.
Since claim 12 requires all limitations of claims 1 and 2, claim 12 is rejected analogously to the rejection of claim 2.
Re. Claim 3: Essex and Cho teach the invention according to claim 2.  Essex further teaches the invention wherein the second calculation device further separates the biological impedance into a resistance component and a capacity component (Paragraphs 0262-0269: resistance and capacitance are both utilized model to estimate extracellular and intracellular resistance; Examiner notes that such a concept is well-utilized in the BIS and MFBIA arts for body composition analysis).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
Essex et al. (U.S. 2018/0333071 A1) (hereinafter – Essex)
Cho et al. (U.S. 2019/0239771 A1) (hereinafter – Cho)
Liu et al. (U.S. 7,483,735) (hereinafter – Liu).
Re. Claim 4: Essex and Cho teach the invention according to claim 3.  Essex teaches the use of multiple simultaneous frequencies (Paragraph 0251) and extraction of impedance parameter values therefrom (Paragraphs 0246-0250; Fig. 3B) in order to assess body composition.  Essex does not explicitly utilize the term “ratio.”  Solely for the sake of expediting prosecution, Examiner presents the following art which utilizes a ratio of resistance/capacity to identify body composition:
Liu teaches analogous art in the technology of analyzing body composition using differing frequencies (Abstract).  Liu further teaches the device wherein the second calculation device measures a state of the body composition of the test subject, using 
a ratio of the resistance components or 
a ratio of the capacity components measured using the sine wave signals of two of the frequencies (Col. 8, lines 59-65: switching capacitors to generate multiple frequencies related to the subject’s impedance; Col. 9: lines 3-39: equations relating a ratio of capacitances to dielectric constant, which is used to determine body composition as described in the equations of Col. 4, lines 5-15, which also includes a ratio of resistances).
It would have been obvious to one having skill in the art before the effective filing date to have modified Essex and Cho to include determination of a body composition via a ratio of resistance and/or capacitive components as taught by the equations of Liu, the motivation being that doing so allows for a more accurate evaluation of body parameters via two parameters, body impedance and dielectric constant of body tissues (Col. 2, lines 30-56).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
Essex et al. (U.S. 2018/0333071 A1) (hereinafter – Essex)
Cho et al. (U.S. 2019/0239771 A1) (hereinafter – Cho)
Liu et al. (U.S. 7,483,735) (hereinafter – Liu)
Hayn et al. (U.S. 2014/029662 A1) (hereinafter – Hayn).
Re. Claim 5: Essex, Cho, and Liu teach the invention according to claim 4.  Although Liu describes determining body water content, Liu is not explicit regarding determining a skin moisture content.
Hayn teaches analogous art in the technology of measuring hydration status (Abstract), while also using differing frequencies (Paragraph 0010).  Hayn derives inferences of skin water content from measured impedances at differing frequencies, the phase angle describing a ratio of resistance to reactance (Paragraph 0006, 0011), and a circuit model which takes into account the capacitive properties of the cell membranes (Paragraphs 0011, 0016, 0039; Fig. 3: capacitive components; Examiner notes that the term “reactance” as it relates to a capacitive circuit would necessarily include a frequency term; thus, Hayn teaches identifying skin moisture content from a ratio of capacitive components at multiple frequencies).  
Since Liu is concerned with identifying body water content, it would have been obvious to one having skill in the art before the effective filing date to have included the capability of detecting skin moisture content as taught by Hayn, the motivation being that doing so provides an additional parameter to accurately assess hydration state of a subject (Paragraph 0010).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over:
Essex et al. (U.S. 2018/0333071 A1) (hereinafter – Essex)
Sato et al. (U.S. 5,415,176 A) (hereinafter – Sato).
Re. Claims 6 and 7: Essex teaches the invention according to claim 1.  Although Essex describes utilizing calibration data taking into account various electrical properties and components (Paragraphs 0291-0293, 0353-0354), Essex does not explicitly describe the use of a reference resistance. 
Sato teaches analogous art in the technology of analyzing body composition via impedance measurements (Abstract).  Sato further teaches calculating correlation values between injected signals (i.e., sine waves in combination with Essex) and at least one reference resistance (Col. 4: “… inserting a plurality of reference resistors to a current path for supplying a current to a living body”), as well as calibration of a measurement system by using the correlation values of the reference resistance (Col. 3, lines 50-60 can be considered a calibration process).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Essex to include the process of determining a calibration with a reference resistance as taught by Sato, the motivation being that doing so allows for a measurement of impedance covering an average measuring range necessary to measure an impedance between the extremities of a patient's body (Col. 4, lines 54-64).
Examiner notes that the citations of Sato relating to claim 6 also read upon the requirement of using two reference resistances, as required by claim 7.  

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
Essex et al. (U.S. 2018/0333071 A1) (hereinafter – Essex)
Sato et al. (U.S. 5,415,176 A) (hereinafter – Sato)
Chai et al. (U.S. 2002/0062090 A1) (hereinafter – Chai).
Re. Claim 8: Essex and Sato teach the invention according to claim 6.  Sato further teaches calculating correlation values between injected signals (i.e., “sine wave”) and signals passed through the subject’s body (i.e., “input signals”) (Col. 3, lines 50-60: calculating correlation of voltage drops across multiple reference resistors to assess impedance of the living body).  Essex and Sato are silent regarding selecting a value of the reference resistance using a calculated resistance/impedance of the test subject. 
Chai teaches analogous art in the technology of body composition analysis (Abstract), and further improves on the invention of Sato by incorporating switchable parallel reference resistors (Fig. 1, as described in Paragraphs 0019-0021).  Thus, Chai teaches selecting a value of reference resistors based on a resistance values measured from the body.
It would have been obvious to one having skill in the art before the effective filing date to have modified Essex and Sato to include selecting reference resistances as taught by Chai, the motivation being that doing so allows for more data points to assess the full range of body impedance (Paragraph 0020) and also allows for elimination in measurement errors caused by contact resistances or amplifier nonlinearities (Paragraph 0021).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
Essex et al. (U.S. 2018/0333071 A1) (hereinafter – Essex)
Ackermann et al. (U.S. 8,996,137 B2) (hereinafter – Ackermann).
Re. Claim 10: Essex teaches the invention according to claim 9, but does not teach the invention wherein the first electrode and the second electrode are attached to the test subject by pinching a surface portion of the test subject.
Ackermann teaches an analogous device which provides electrical signals to a subject (Abstract), while also having the capability of monitoring impedance of the subject (Col. 14, lines 14-17).  Ackermann further teaches the invention wherein the first electrode and the second electrode are attached to the test subject by pinching a surface portion of the test subject (Fig. 25, as described in Col. 47, lines 11-24: clip-mounted electrodes).
It would have been obvious to one having skill in the art before the effective filing date to have modified Essex to include attaching electrodes to a subject via pinching a surface of the test subject as taught by Ackermann, the motivation being that doing so allows the user to wear the electrodes for as long as needed without needing to hold them in place (Col. 47, lines 11-24).
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the electrode attachment structure (clip-mounted electrodes) of Ackermann for the flat electrodes of  Essex (Essex, Fig. 14A).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Re. Claim 11: Essex and Ackermann teach the invention according to claim 10.  Ackermann further teaches the invention wherein each of the first electrode and the second electrode has a spherical shape (Col. 19, line 53 – Col. 20, line 6: various appropriate shape for the electrodes include spherical and ovoid shapes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791